Citation Nr: 1550761	
Decision Date: 12/03/15    Archive Date: 12/10/15

DOCKET NO.  09-21 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an increased rating for chronic duodenitis, rated at 10 percent prior to December 5, 2007 and at 20 percent beginning on that date.

2.  Entitlement to an increased rating for hemorrhoids, status postoperative with anal stricture, rated at 30 percent prior to November 29, 2010, and at 20 percent beginning on that date.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Redman, Counsel


INTRODUCTION

The Veteran served on active duty from January 1965 to January 1967.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which granted an increased rating of 20 percent for chronic duodenitis, effective December 5, 2007 (the date of the claim for an increased rating), and which continued the 30 percent rating assigned for hemorrhoids, status postoperative with anal stricture.  

When the case was previously before the Board in July 2013, it was remanded in order to schedule the Veteran for a Board hearing.  Thereafter, the record reflects that in a September 2013 VA Form 119, Report of Contact, the Veteran withdrew his request for a Board hearing.  He has not requested that the hearing be rescheduled.  As such, the hearing request is considered withdrawn.

In a May 2013 rating decision, the RO granted service connection for fecal incontinence as secondary to the service-connected hemorrhoids, status postoperative with anal stricture.  A 60 percent rating was assigned for fecal incontinence, effective November 29, 2010, the date a claim for service connection for fecal incontinence was received.  That rating decision then awarded a 20 percent rating for the service-connected hemorrhoids, status postoperative with anal stricture, effective November 29, 2010.  It was explained that the 60 percent for fecal incontinence combined with the 20 percent for hemorrhoids was the most beneficial combination of ratings under the rating criteria for these two disabilities.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

A review of the record reflects that the Veteran underwent a VA rectum and anus conditions (including hemorrhoids) examination in February 2015, which is after the January 2013 supplemental statement of the case was issued.  No supplemental statement of the case was issued subsequent to the February 2015 VA examination.  Thus, the supplemental statement of the case was issued prior to the completion of all claim development action by the AOJ and therefore, the adjudication did not consider the additional VA examination report evidence.  Under 38 C.F.R. § 20.1304(c), the Veteran may waive his right to have any pertinent evidence submitted by him or his representative reviewed by the Agency of Original Jurisdiction (AOJ) in the first instance.  However, the evidence is not evidence submitted by the Veteran or his representative.  Therefore, this VA examination evidence must be considered by the AOJ in the first instance, and a remand is required in order to accomplish that.  38 C.F.R. §§ 19.37(b), 20.1304(c) (2015).

Additionally, the Board notes that the record contains VA treatment records dating through November 2012.  However, importantly, at the February 2015 VA examination, the Veteran indicated that he receives medical care through the Loma Linda VA Medical Center.  As these records are not in the claims file, a remand is required in order to obtain them.  Moreover, because they may contain evidence pertinent to the claim for an increased rating for duodenitis, this claim must be remanded as well.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Finally, at the February 2015 VA examination, the Veteran reported that he had most recently undergone hemorrhoid surgery at an outpatient clinic at Cedars Sinai about a year earlier.  A review of the record reflects that these medical records are not in the claims file.  As such, on remand, an attempt should be made to obtain them.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of the Veteran's VA treatment records dating from November 2012 to the present and associate them with the claims file.

2.  Contact the Veteran and request that he identify any pertinent private treatment he has received for his disabilities on appeal, to include treatment from Cedars Sinai (hemorrhoid surgery) in 2014.  The Veteran should be specifically requested to provide authorization for VA to obtain any such treatment records.  The AOJ must make two attempts for the relevant private treatment records or make a formal finding that a second request for such records would be futile.  All development efforts with respect to this directive should be associated with the claims file.  38 U.S.C.A. § 5103A(2)(B).

3.  Review the record, including all newly acquired evidence since the January supplemental Statement of the Case, including the February 2015 VA examination report and any VA and private treatment records obtained on remand, and adjudicate the claims on appeal.  If any benefits sought on appeal remains denied, provide a Supplemental Statement of the Case to the Veteran and his representative, and an appropriate period of time in which to respond.  Then, return the appeal to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

